Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Pending claims 8-15 are addressed below. Claims 1-7 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “externally regulated air assembly” and “angled  nozzle air manifolds” in lines 31-32. There is no description in the disclosure conveying how the shaping air assembly 400 is externally regulated. Paragraph 22 of applicant’s disclosure only support one “nozzle air manifold” without indicating a plurality of the manifold and how the manifolds are angled. Therefore, this claimed feature lacks sufficient written description to show possession. 

Claim 9 recites “the adjustable air ports can be adjusted from 0 to .050" to either side of center axis of the conical spray pattern of the plural component material”. This claimed feature cannot be found in applicant’s disclosure, and therefore this claimed feature lacks sufficient written description to show possession. 

Claim 11 recites “the fixed angles could have a range from 10 to 30 degrees”. This claimed feature cannot be found in applicant’s disclosure, and therefore this claimed feature lacks sufficient written description to show possession. 
Claim 12 recites “the externally regulated air impinges the conical spray pattern .100" to .340" downstream of the plural component material”. This claimed feature cannot be found in applicant’s disclosure, and therefore this claimed feature lacks sufficient written description to show possession. 

Any claims not specifically mentioned above are rejected due to their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 13, claim 8 recites “the plural components”, which lacks antecedent basis in the claim. As best understood, this limitation should be changed to –the at least two component materials—for proper and consistent claim scope.
In line 14, claim 8 recites “one connection block”, which is a double inclusion of one of the connection block already defined in line 13. This limitation should be changed to –each said connection block-- for proper and consistent claim scope. The same 
In line 15, claim 8 recites “a planar side portion”, which is a double inclusion of this structure already defined in line 6 via language “opposed planar side portions”. This limitation in line 15 should be changed to “one of said opposed planar side portion”. 
In lines 19-20, claim 8 recites “its outlet opening”. It is unclear if this limitation refers to the same outlet opening defined in line 18 or a different outlet opening. Appropriate correction is required.
In line 21, claim 8 recites “the interface” which lacks antecedent basis in the claim. 
In lines 33-35, claim 8 recites “the conical spray pattern” and “the central axis”, which lack antecedent basis in the claim. 
Claim 11 (depending upon claim 10) recites “the fixed angles”, which lack antecedent basis in the claim. Claim 10 only defines “a fixed angle”. It is unclear which other fixed angles are referred to in claim 11. 
Claims 12-13 recite “the externally regulated air”, which lacks antecedent basis in the claim. 
Claim 14 recites “wherein has an unregulated conical air stream impinging…”. It is unclear which structure(s) is being defined to have an unregulated conical air stream. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752